FILED: MARCH 15, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
In the Matter of the Compensation ofBenny H. Rash, Claimant,
BENNY H. RASH,
	Petitioner on Review,
	v.
MCKINSTRY COMPANYand LIBERTY NORTHWEST INSURANCE CORPORATION,
	Respondents on Review.
 (WCB TP-97009; CA A100576; SC S46514)
	On review from the Court of Appeals.*
	Argued and submitted January 7, 2000.
	Meagan A. Flynn, Preston, Bunnell & Stone, LLP, Portland,
argued the cause for petitioner on review.  Robert K. Udziela,
Pozzi Wilson Atchison LLP, Portland, filed the petition.
	Alexander D. Libmann, Liberty Northwest Insurance Corp.,
Portland, argued the cause and filed the brief for respondents on
review.
	Before Carson, Chief Justice, and Gillette, Durham,
Kulongoski, Leeson, and Riggs.**
	RIGGS, J.
	The decision of the Court of Appeals is reversed.  The order
of the Workers' Compensation Board is reversed, and the case is
remanded to the Board with instructions to dismiss the petition
of respondents on review.
	*Judicial Review from the Workers' Compensation Board. 160 Or App 131, 981 P2d 343 (1999).
	**Van Hoomissen, J., retired December 31, 2000, and did not
participate in the decision of this case; De Muniz, J., did not
participate in the consideration or decision of this case.	
	RIGGS, J.
	In this workers' compensation case, claimant seeks
review of a Court of Appeals' decision affirming a Workers'
Compensation Board (Board) order.  The Court of Appeals held
that, notwithstanding ORS 656.236(1)(a) (set out below), the
statutory lien rights of Liberty Northwest Insurance Corporation
(insurer) on claimant's third-party settlement proceeds survived
the parties' Claim Disposition Agreement (CDA).  Rash v.
McKinstry Co., 160 Or App 131, 137, 981 P2d 343 (1999).  We
review for errors of law.  See ORS 656.298(7) (providing that
review of Board order shall be as provided in ORS 183.482); ORS
183.482(8)(a) (providing for review for errors of law).  We
reverse the decision of the Court of Appeals and the order of the
Board.
	We take the following undisputed facts from the Court
of Appeals' opinion:
     "On June 16, 1994, claimant injured his neck and
back while in the course and scope of his employment. 
Employer's insurer accepted the neck and back injuries
as work related and provided benefits to claimant.  In
July 1996, after claimant began a tort action against a
third party involved in the cause of the injuries,
insurer and claimant entered into a CDA.  The CDA did
not specifically preserve insurer's lien rights against
any recovery that claimant might receive in the tort
action.  After claimant settled with the third party
for $400,000, insurer sought to recover $124,716.73
from the proceeds, the amount that it had paid on
claimant's claim."

Rash, 160 Or App at 133.  
	When claimant refused to pay insurer's demand of
$124,716.73, insurer petitioned the Board to resolve the parties'
dispute.  See ORS 656.593(3) (providing that any conflict between
claimant and paying agency concerning "just and proper"
distribution of third-party proceeds shall be resolved by Board); 
ORS 656.576 (defining "paying agency" as "the self-insured
employer or insurer paying benefits to the worker or
beneficiaries").  Claimant argued that, under ORS 656.236(1)(a),
insurer waived its statutory lien rights when it failed to
preserve them expressly in the CDA.  ORS 656.236(1)(a) provides,
in part:
"The parties to a claim, by agreement, may make
such disposition of any or all matters regarding a
claim, except for medical services, as the parties
consider reasonable, subject to such terms and
conditions as the Workers' Compensation Board may
prescribe.  For the purposes of this section, 'matters
regarding a claim' includes the disposition of a
beneficiary's independent claim for compensation under
this chapter.  Unless otherwise specified, a
disposition resolves all matters and all rights to
compensation, attorney fees and penalties potentially
arising out of claims, except medical services,
regardless of the conditions stated in the agreement. 
Any such disposition shall be filed for approval with
the board.  If the worker is not represented by an
attorney, the worker may, at the worker's request,
personally appear before the board.  Submission of a
disposition shall stay all other proceedings and
payment obligations, except for medical services, on
that claim. * * *"

(Emphasis added.)  The Board considered the phrase "matters
regarding a claim," which appears in the first sentence of the
statute, in resolving the dispute.  For interpretive guidance,
the Board looked to ORS 656.704(3)(a), a workers' compensation
statute that describes the scope of the authority of the
Department of Consumer and Business Services over workers'
compensation matters.  ORS 656.704(3)(a) provides, in part:
"For the purpose of determining the respective
authority of the director and the board to conduct
hearings, investigations and other proceedings under
this chapter, and for determining the procedure for the
conduct and review thereof, matters concerning a claim
under this chapter are those matters in which a
worker's right to receive compensation, or the amount
thereof, are directly in issue. * * *"
(Emphasis added.)  Applying that definition to ORS 656.236(1)(a),
the Board concluded that "all matters and all rights to
compensation" referred only to a claimant's -- not an insurer's -- rights to compensation.  Accordingly, the Board ruled that the
parties' CDA did not extinguish insurer's statutory lien.  The
Board ordered claimant to pay $124,716.73 to insurer.
	Claimant sought judicial review in the Court of
Appeals.  See ORS 656.298(1) (providing for Court of Appeals
review of Board orders).  The court examined the text, context,
and legislative history of ORS 656.236(1)(a) and concluded, as
the Board had, that a CDA presumptively resolves only a
claimant's right to compensation.  Rash, 160 Or App at 135-37. 
The court's reasoning differed from the Board's, in that the
court found that the workers' compensation statutes generally
make a distinction between damages recovered against third
parties and benefits received by a worker under the workers'
compensation system.  Specifically, the court found that the
statutes relating to third-party recovery use the words
"proceeds" and "action."  See, e.g., ORS 656.593 ("proceeds");
ORS 656.580 ("action"); ORS 656.587 (same); ORS 656.591(1)
(same).  Because ORS 656.236(1)(a) does not contain either the
word "proceeds" or the word "action," the court concluded that
the phrase "all matters and all rights to compensation" did not
encompass third-party recovery.  Rash, 160 Or App at 136. 
Consequently, the court determined that the parties' CDA did not
extinguish insurer's statutory lien, and it affirmed the Board
order.
	In a dissent to the Court of Appeals' majority opinion,
one judge concluded that the meaning of the statute was plain
from its text:  The legislature intended that a CDA extinguish an
insurer's statutory lien -- a "matter[] * * * potentially arising
out of claims" -- unless the parties provided otherwise.  Rash,
160 Or App at 137-38 (Armstrong, J., dissenting).  The dissent
was "at a loss to see how the phrase 'all matters,' given its
plain, natural and ordinary meaning, * * * could be read to mean
anything other than all matters."  Id. at 138 (Armstrong, J.,
dissenting) (emphasis in original).
	We allowed claimant's petition for review.  Claimant
argues that the dissenting opinion correctly construed the
meaning of the phrase "all matters" in ORS 656.236(1)(a):  An
insurer's statutory lien rights are resolved by a CDA, unless the
parties in the CDA provide otherwise.  For its part, insurer
argues that the definition of "matters concerning a claim" in ORS
656.704(3) controls the interpretation of the word "matters" in
ORS 656.236(1)(a).  Because that statutory definition pertains
only to a claimant's right to compensation, insurer continues,
its statutory lien right is not a "matter[]" within the meaning
of ORS 656.236(1)(a).  Accordingly, insurer concludes, its lien
survives the CDA.  For the reasons that follow, we conclude that
the phrase "all matters * * * potentially arising out of claims"
in ORS 656.236 encompasses an insurer's statutory lien.
	Before discussing the merits, we outline briefly for
background purposes the statutory scheme that gave rise to the
events in this case.  A worker who receives an injury that arises
out of and in the course of employment may file a claim for
compensation from the employer or, as in this case, from the
employer's insurer.  See ORS 656.005(7)(a) (defining "compensable
injury"); ORS 656.005(6) (defining "claim," in part, as "a
written request for compensation from a subject worker"); ORS
656.202(1) (providing that injured worker "shall receive
compensation as provided in this chapter").  If the claimant's
injury was caused by the negligence of a third party, as claimant
alleges in this case, then the claimant also may elect to recover
damages from the third party.  ORS 656.154; ORS 656.578. (1)  If a
claimant so elects, then the entity that paid the claim (the
"paying agency") has a lien against the claimant's action against
the third party that is second only to the cost of recovering
those damages.  ORS 656.580(2). (2)  If that claimant ultimately
recovers money from the third party, then a paying agency also
has a lien against those proceeds.  ORS 656.593(1). (3)  In this
case, insurer is a paying agency, because it provided claimant
compensation for his injury.  See ORS 656.576 (including insurer
that pays benefits to worker within definition of "paying
agency").  Because claimant received $400,000 in settlement of
his claim against a third party, ORS 656.593(1) granted insurer a
lien against the settlement.
	We turn to the disputed statute, ORS 656.236.  In
determining the meaning of that statute, we employ the now-familiar methodology outlined in PGE v. Bureau of Labor and
Industries, 317 Or 606, 610, 859 P2d 1143 (1993) (stating that
court first examines text and context of statute to determine
legislative intent).  We begin with the statutory text, which is
the best evidence of the legislature's intent.  Id. 
	ORS 656.236 governs claim disposition agreements, or
settlement agreements, of a claimant's claim.  As noted,
paragraph (1)(a) of that statute provides, in part:
"* * * Unless otherwise specified, a disposition
resolves all matters and all rights to compensation,
attorney fees and penalties potentially arising out of
claims, except medical services, regardless of the
conditions stated in the agreement.  * * * "
The lien at issue here is not an "attorney fee[]" or a
"penalt[y]."  Therefore, we focus our attention on the statutory
wording "all matters and all rights to compensation."  As a
matter of grammar, we first determine that, contrary to the Court
of Appeals' majority's conclusion, the phrase "to compensation"
qualifies only the word "rights" and not the word "matters." 
That distinction is relevant, because ORS 656.005(8) defines
"compensation" for purposes of the workers' compensation statutes
as including:
"all benefits, including medical services, provided for
a compensable injury to a subject worker or the
worker's beneficiaries by an insurer or self-insured
employer pursuant to this chapter."

(Emphasis added.)  Thus, by definition, the phrase "all rights to
compensation" in ORS 656.236(1)(a) relates only to a worker's
right to benefits and does not include an insurer's statutory
lien, which is a benefit to the insurer.  
	We turn to the meaning of the phrase "all matters,"
considering first the word "all."  The plain and unambiguous
meaning of the word "all" is "every."  See Webster's Third New
Int'l Dictionary, 55 (unabridged ed 1993) (defining "all," in
part, as "every member or individual component of").  As used in
the disputed part of the statute, the word "all" appears to have
a sweeping meaning.  We also note that the statute excludes only
"medical services" from the issues that a CDA resolves.  That
sole and express exclusion bolsters the sweeping meaning that we
ascribe to the word "all," in that it demonstrates that the
legislature knew how to prevent a CDA from resolving a particular
issue. 
	Similarly, the word "matters" is a general and broad
term.  See Webster's Third New Int'l Dictionary at 1394 (defining
"matters," in part, as "the event or circumstances of a
particular but [usually] unspecified situation, occurrence, or
relation").  The definition of "matters" in the disputed sentence
is informed by the two other references to that word in ORS
656.236(1)(a).  Specifically, the first sentence of the statute
describes the universe of issues that can be the subject of a CDA
as "any or all matters regarding a claim."  The second sentence
of paragraph (1)(a) also contains the phrase "matters regarding a
claim."  As noted, insurer argues that the definition of "matters
concerning a claim" in ORS 656.704(3) applies to ORS
656.236(1)(a).  See ORS 656.704(3) (defining phrase as relating
to matters affecting worker's right to receive compensation). 
Insurer's argument only goes so far, however.  
	Even if the phrases "matters concerning a claim" and
"matters regarding a claim" have the same meaning, the wording in
the disputed third sentence of ORS 656.236(1)(a) is markedly
different.  Specifically, the phrase "potentially arising out of
claims" appears in the middle of the third sentence.  Because of
the previous modifications of "matters" with the phrase
"regarding a claim," we conclude that the wording "potentially
arising out of claims" also modifies the phrase "all matters." 
Accordingly, the relevant wording is:  "all matters * * *
potentially arising out of claims."  That wording casts a wider
net than the phrases "matters regarding" or "matters concerning"
a claim.  The addition of the word "potentially" means that a CDA
resolves all matters that, in the future, could arise out of a
claim, not merely the matters currently known to arise out of a
claim.
	We turn to the facts of this case.  The type of lien at
issue arises only if a number of contingencies occur, namely,
that the insurer pays benefits on a claim for compensation to a
claimant, that the claimant elects to proceed against a third
party, and that the third party pays a sum of money to the
claimant.  But for the claimant's filing of a claim, the lien
cannot arise.  Thus, we hold that an insurer's lien against a
claimant's third-party recovery is a "matter[] * * * potentially
arising out of claims" within the meaning of ORS 656.236(1)(a). 
Accordingly, as that lien was not mentioned in the parties' CDA,
the lien was "resolved," or extinguished, by the CDA.
	The decision of the Court of Appeals is reversed.  The
order of the Workers' Compensation Board is reversed, and the
case is remanded to the Board with instructions to dismiss the
petition of respondents on review.




1. 	ORS 656.154 provides:
"If the injury to a worker is due to the
negligence or wrong of a third person not in the same
employ, the injured worker, or if death results from
the injury, the spouse, children or other dependents,
as the case may be, may elect to seek a remedy against
such third person."

ORS 656.578 provides, in part:
"If a worker of a noncomplying employer receives a
compensable injury in the course of employment, or if a
worker receives a compensable injury due to the
negligence or wrong of a third person (other than those
exempt from liability under ORS 656.018), entitling the
worker under ORS 656.154 to seek a remedy against such
third person, such worker or, if death results from the
injury, the other beneficiaries shall elect whether to
recover damages from such employer or third person.   
* * *"
Return to previous location.



2. 	ORS 656.580(2) provides:
"The paying agency has a lien against the cause of
action as provided by ORS 656.591 or 656.593, which
lien shall be preferred to all claims except the cost
of recovering such damages."
Return to previous location.



3. 	ORS 656.593(1) provides, in part:
"* * * The proceeds of any damages recovered from
an employer or third person by the worker or
beneficiaries [of the worker] shall be subject to a
lien of the paying agency for its share of the proceeds
as set forth in this section. * * *"
Return to previous location.